DETAILED ACTION
 	This Action is in response to Applicant’s amendment filed on 12/29/2020. Claims 1-20 are still pending in the present application. This Action is made FINAL.
Claim Rejections - 35 USC § 102 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamamoto et al. (U.S. Patent Application Publication No. 2020/0214673)

 	Referring to Claim 1, Yamamoto et al. disclose an ultrasound imaging system (par 31, ultrasound diagnosis apparatus), comprising: a transducer array configured to transmit an ultrasound pressure field (par 33, transducer array transmits ultrasonic wave) and receive an echo pressure field for a contrast-enhanced scan (par 33, receive reflected wave), and generate an electrical signal indicative of the received echo pressure field (par 33, output reception signal); a signal processor configured to process the electrical signal and generate at least at least contrast enhanced ultrasound (CEUS) data indicative of nonlinear signal in the electrical signal (pars 35 and 39, amplified reception signals, contrast); a microbubble processor configured to process the CEUS data and generate microbubble data based on a predetermined contrast-agent microbubble size, shape and adjacency for microbubbles of interest (pars 39 and 53-56, bubble tracking, prescribed value; further data processing/marking, etc.); and a display 
 	Referring to Claim 15, Yamamoto et al. disclose a method, comprising: acquiring an echo pressure field (par 33, receive reflected wave); generating an electrical signal indicative of the acquired echo pressure field (par 33, output reception signal); processing the electrical signal to generate at least CEUS data (pars 35 and 39, amplified reception signals, contrast); and processing the CEUS data with a structuring element to generate microbubble data based on one or more predetermined contrast-agent microbubble sizes, shapes and adjacencies for microbubbles of interest (pars 39 and 53-56, bubble tracking, prescribed value; further data processing/marking, etc.).  
 	Referring to Claim 16 as applied to Claim 15 above, Yamamoto et al. disclose the method, further comprising: displaying a microbubble image indicative of the microbubble data (par 39, image).  
 	Referring to Claim 17 as applied to Claim 15 above, Yamamoto et al. disclose the method, further comprising: processing the electrical signal to generate tissue data; and visually enhancing the tissue data based on the microbubble data (pars 4 and 36-37, tissue, amplification).  
 	Referring to Claim 18, Yamamoto et al. disclose a computer-readable storage medium storing instructions that when executed by a computer cause the computer to: acquire an echo pressure field (par 33, receive reflected wave); generate an electrical signal indicative of the acquired echo pressure field (par 33, output reception signal); process the electrical signal to generate at least CEUS envelope data (pars 35 and 39, amplified reception signals, contrast); and process the CEUS data with a structuring 
 	Referring to Claim 19 as applied to Claim 18 above, Yamamoto et al. disclose the computer-readable storage medium, wherein the instructions further cause the processor to: display a microbubble image indicative of the microbubble data (par 39, image).  
 	Referring to Claim 20 as applied to Claim 18 above, Yamamoto et al. disclose the computer-readable storage medium, wherein the instructions further cause the processor to: process the electrical signal to generate tissue data; and visually enhance the tissue data based on the microbubble data (pars 4 and 36-37, tissue, amplification).	 
	 			Allowable Subject Matter
Claims 2 is objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and after alleviating objection to claim 1 as indicated above.
Claim 2 is allowed because the prior art of record singly or in combination failed to teach the microbubble processor includes structuring element of a size and adjacency and applying it to the CEUS data to determine microbubble data based on the size and adjacency, as incorporated into Claim 1.
Claims 3-14 are objected to because they depend on claim 2 above.


Response to Arguments 	
 	Applicant's arguments filed 12/29/2020 have been fully considered but are 
not persuasive. Applicant argues on page 7 of the Remarks that Yamamoto et al. do not disclose bubble size or adjacency as claimed. The Examiner respectfully disagrees. Yamamoto et al. disclose in pars 39 and 53-56 bubble tracking – and acquiring trajectories, wherein an ‘adjacency’ exists for the microbubbles; and the trajectory, marking, and processing, shows depiction related to microbubbles’ respective size.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 5712727915.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Suhail Khan/

Primary Examiner, Art Unit 2642